UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-5118


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

SHAMANE JAMES,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cr-00044-DKC-1)


Argued:   September 22, 2010             Decided:   November 10, 2010


Before AGEE, Circuit Judge, HAMILTON, Senior Circuit Judge, and
James C. DEVER III, United States District Judge for the Eastern
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Steven Hale Levin, LEVIN & GALLAGHER, LLC, Baltimore,
Maryland, for Appellant.     Stacy Dawson Belf, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
ON BRIEF: Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, Deborah A. Johnston, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      On January 28, 2008, a federal grand jury indicted Shamane

James (“James” or “defendant”).               The grand jury charged James

with (1) possession with intent to distribute 50 grams or more

of   crack     cocaine    on   September     5,    2007;   (2)   possession         with

intent to distribute 500 grams or more of cocaine on September

5, 2007; (3) possession of a firearm on September 5, 2007, in

furtherance of the drug-trafficking offenses in counts one and

two; (4) being a felon in possession of a firearm on September

5, 2007; and, (5) knowingly and intentionally distributing crack

cocaine on September 4, 2007.

      On May 30, 2008, after a four-day trial, a jury convicted

James on all five counts.             See J.A. 834–37.              On November 3,

2008,    the   court     sentenced   James    to    240    months     on    count    one

(i.e., the mandatory minimum) and 60 months consecutive on count

three (again, the mandatory minimum).                The court also sentenced

James to 210 months on count two (concurrent), 120 months on

count    four     (concurrent),      and      210    months      on    count        five

(concurrent).      See id. at 863.

      James timely appealed and argues that the district court

abused    its     discretion      concerning        various      evidentiary         and

procedural      issues    that   arose     shortly    before     and       during    the

trial.       As explained below, the arguments lack merit, and the

judgment is affirmed.



                                         3
                                               I.

       First,        James   argues     that    the     district       court    abused     its

discretion       and    unfairly       prejudiced       him     by    permitting     Sabrina

Givens (a crack-cocaine customer and friend of James) to testify

about     not     only       her    crack-cocaine           purchase     from      James    on

September       4,    2007    (as    alleged       in   count    five),      but   also    her

crack-cocaine purchases from James from approximately September

2006     to     September       2007    when        James     lived     in     Hyattsville,

Maryland.        James’ Hyattsville home was the same home in which

James sold the crack cocaine to Givens on September 4, 2007, the

same home in which law enforcement officers arrested James on

September 5, 2007, and the same home in which law enforcement

officers      discovered       the     crack    cocaine,        the    cocaine,     and    the

firearm referenced in counts one through five.

       We review district court rulings on evidentiary issues for

abuse of discretion.                See, e.g., United States v. Hodge, 354

F.3d 305, 312 (4th Cir. 2004).                     At trial, James argued that the

evidence of his prior drug dealing with Givens violated Rule

404(b) and 403 of the Federal Rules of Evidence.                             See J.A. 395–

97.     The district court disagreed and admitted Givens’ testimony

after finding the testimony to be intrinsic to the charges in

the indictment and not unduly prejudicial.                       See id.

       On appeal, James argues that the district court abused its

discretion.          “Evidence of uncharged conduct is not other crimes

evidence subject to Rule 404 if the uncharged conduct arose out

                                               4
of the same series of transactions as the charged offense, or if

[evidence of the uncharged conduct] is necessary to complete the

story of the crime on trial.”            United States v. Siegel, 536 F.3d

306, 316 (4th Cir. 2008) (alteration in original) (quotations

omitted); see United States v. Basham, 561 F.3d 302, 327 (4th

Cir. 2009).       Evidence is “intrinsic” if it provides “context

relevant to the criminal charges.”              United States v. Cooper, 482

F.3d 658, 663 (4th Cir. 2007); see United States v. Higgs, 353

F.3d 281, 311–12 (4th Cir. 2003); United States v. Stitt, 250

F.3d 878, 888 (4th Cir. 2001).

      The district court permitted Givens to testify about crack-

cocaine deals in 2006 and 2007 between her and James at James’

Hyattsville home.         See J.A. 477–79.             The testimony helped to

explain the relationship between James and Givens, to explain

why Givens was present at the home on both September 4th and

5th, and to explain whether she ever bought crack cocaine from

the other three adults who lived in the Hyattsville home.                     She

had not.   The last point was significant because James’ defense

at trial was that the government failed to prove that he (as

opposed to one of the other adults living in the Hyattsville

home) possessed the drugs and gun found on September 5, 2007.

The   testimony    also    helped   to       explain    (1)   why   Givens   could

identify certain items in the home, including James’ jacket in

which officers found crack cocaine on September 5, 2007, and,

(2) James’ conduct within the home linking him to the cocaine


                                         5
and crack cocaine found in the basement (where James’ bedroom

was) and in a shed in the back yard.                     As such, the testimony was

“intrinsic”         evidence,    which        provided    context      relevant      to     the

criminal       charges.         See,       e.g.,      Cooper,    482       F.3d     at     663.

Furthermore,         the    potential          for     unfair    prejudice          did     not

substantially         outweigh       the   probative      value       of   the     evidence.

See, e.g., id. at 663–64.                  Accordingly, the district court did

not abuse its discretion in admitting the testimony.

       Next,    James      argues      that     the    district       court   abused        its

discretion in denying three mistrial motions.                              We review the

denial    of    a    mistrial        motion    for     abuse    of    discretion,         while

recognizing that such a denial “will be disturbed only under the

most     extraordinary          of     circumstances.”               United       States     v.

Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997); see United States

v. Wallace, 515 F.3d 327, 330 (4th Cir. 2008).

       James moved for a mistrial during the government’s opening

statement      because      defense        counsel       believed      that       government

counsel     had       violated        a    pretrial       ruling       concerning          what

government counsel could say during its opening statement about

Givens’ anticipated testimony.                       See J.A. 81, 165, 169.                 The

district court denied the mistrial motion after finding that

government counsel had not violated the court’s order concerning

Givens’ anticipated testimony.                 See id. at 169.

       The district court did not abuse its discretion in finding

that government counsel did not violate the court’s pretrial


                                               6
ruling.     Moreover, and in any event, the fleeting reference to

Givens’   anticipated          testimony     during        the     government’s         opening

statement of the four-day jury trial was not prejudicial.                                  See,

e.g., United States v. Dorsey, 45 F.3d 809, 817 (4th Cir. 1995)

(defendant      must     show     prejudice          in    order    to     show    abuse       of

discretion).           Thus,     the   district           court    did     not    abuse       its

discretion in denying the first mistrial motion.

       James     made      another       mistrial           motion       when      Detective

Constantino briefly mentioned at the beginning of his direct

examination that he got involved in the investigation when he

“was    given     the    complaint      on       a    complaint       form       from     [his]

supervisor      stating     criminal       activity         involving       illegal       —    .”

J.A. 310.        The “complaint form” was a reference to a citizen

complaint      made     about    possible     drug        dealing     at    a     Hyattsville

house, which turned out to be James’ house.                              Before Detective

Constantino      could     say    anything       beyond      what     is    quoted       above,

counsel approached the bench, and defense counsel moved for a

mistrial.       Id. at 310–11.         The district court denied the motion,

but told government counsel not to elicit testimony about the

citizen     complaint       that       jump-started           the     investigation            of

possible drug dealing at James’ Hyattsville home.                                Id. at 311–

12.

       The district court did not abuse its discretion in denying

the second mistrial motion.                The cited testimony is ambiguous

and non-prejudicial.             Moreover, even assuming the jury believed


                                             7
that the words “complaint” and “illegal” referenced a citizen

complaint about James illegally dealing drugs at his Hyattsville

home,    such    testimony     is   not   offered       for   the     truth    of   the

assertion.       Cf. Fed. R. Evid. 801(c).              Rather, such testimony

explains how Detective Constantino got involved in the case.

See, e.g., United States v. Obi, 239 F.3d 662, 668 (4th Cir.

2001); United States v. Love, 767 F.2d 1052, 1063 (4th Cir.

1985).    Thus, the argument fails.

     James made his final motion for a mistrial a few moments

after the previous motion, when Detective Constantino briefly

described his surveillance of an individual taking out garbage

at a Hyattsville house on August 16, 2007.                      See J.A. 312–14.

The testimony related to law enforcement’s investigative steps

taken to obtain a search warrant to search the Hyattsville house

where James lived on September 5, 2007.                 See id. at 315–16; cf.

id. at 173.          Detective Constantino was asked “What else [beyond

a person taking out the trash] did you observe, if anything?”

Id. at 314.          He replied, “a little bit later that evening, I

observed a male matching the description and the information

that was given to me come out of – .”                     Id.       Defense counsel

immediately asked to approach the bench, and argued that the

reference       to     “a   male    matching      the    description          and   the

information that was given to me” was a reference to a citizen

complaint,       was    hearsay,    was       prejudicial,      and    warranted     a

mistrial.       See id. at 314–17.        Government counsel responded that

the Detective’s answer surprised her and that she did not intend


                                          8
to    elicit    hearsay        or   to    elicit    testimony         about    the     citizen

complaint.      Id. at 315.

       The district court dismissed the jury from the courtroom,

thoughtfully         considered        the   objection      in    the    context       of    the

trial (id. at 319–39), declined to order a mistrial (id. at

339),     brought      the      jury     back,     and     instructed         the     jury    to

disregard the last question and answer.                          Id. at 340–41.              The

district court also prohibited the government from introducing

any evidence identifying James as the individual who matched the

description in the citizen complaint.                     See id. at 337–39.

       In light of the ambiguous testimony, the trial record, the

limiting instruction, and the corrective action, the district

court did not abuse its discretion in denying the third mistrial

motion.        See, e.g., Dorsey, 45 F.3d at 817; United States v.

Jackson, 585 F.2d 653, 663 (4th Cir. 1978).                              Thus, we reject

James’ arguments concerning the mistrial motions.

       Finally, James argues that the district court abused its

discretion in denying his motion for a continuance due to a

delay in receiving Jencks Act material concerning two witnesses.

The    two    witnesses      were      Sabrina     Givens       and    Betty    Dora       James

(i.e.,       Shamane     James’        grandmother,       who     also     lived      in     the

Hyattsville house).             Although the Jencks Act (18 U.S.C. § 3500)

does    not    require       disclosure       until      the     witness      testifies      on

direct examination, the government had agreed to provide Jencks

Act     material       one     week      before    trial       unless    the        government

believed      that     early    disclosure        posed    a    security       risk    to    any


                                              9
witness.          See J.A. 16.      In accordance with that limitation, the

government notified defense counsel that it would not disclose

the grand jury testimony of Givens or James until the first day

of trial.          See id. at 55, 57–59, 70–72.                On the morning of the

first      day    of   trial,     defense      counsel      moved    for    a   continuance

because it had not yet received Jencks Act material concerning

Sabrina Givens and Betty Dora James.                      See id. at 51–54, 79.

       The district court heard arguments of counsel and found

that the government had a factual basis to delay providing the

Jencks Act material as to Givens and James.                          See id. at 72, 80.

Moreover, the district court instructed government counsel to

provide      the    Jencks    Act     material       to    defense    counsel     that   day

(i.e., May 27, 2008), and to not call either Sabrina Givens or

Betty Dora James any earlier than the next day.                             See id. at 81.

Betty Dora James testified on May 28, 2008 (id. at 186–234), and

Sabrina      Givens       testified       on   May   29,    2008     (id.    at   473–546).

Although James again asked for a continuance during the trial

(id. at 304–06), the court denied it.                      Id. at 306.

       A    district      court     has    broad     discretion       in    considering    a

motion to continue.             See, e.g., Morris v. Slappy, 461 U.S. 1, 13

(1983); United States v. Hedgepeth, 418 F.3d 411, 419 (4th Cir.

2005); United States v. Wooten, 688 F.2d 941, 949 (4th Cir.

1982).       A defendant who does not receive a continuance “must

show       that     the    error    specifically           prejudiced        [his]   case.”

Hedgepeth, 418 F.3d at 419.




                                               10
      James has failed to demonstrate an abuse of discretion.

James received the Jencks Act material on the first day of trial

and   had   ample   time    to    prepare      for    cross-examination    and    to

present     evidence   in    response       to   the     anticipated    testimony.

Moreover, James has utterly failed to show any prejudice.                        The

district    court   did     not   abuse    its       discretion   in   denying   the

motion to continue.

                                        II.

      As explained above, the judgment of the district court is

affirmed.

                                                                          AFFIRMED




                                          11